ORDER

PER CURIAM.
Bamrung P. Chumpia responds to the court’s order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.
Chumpia sued the defendants and others in the United States District Court for the Western District of Tennessee, district court case no. 04-CV-02786. The district court dismissed the case on grounds of res judicata, collateral estoppel, immunity, abstention, and for failure to state a claim for relief. Chumpia filed appeals, including one seeking review by the Court of Appeals for the Sixth Circuit and another seeking review by this court.
It appears that Chumpia’s case involves student loans and other personal financial matters. Chumpia has not shown that his complaint arose under statutes that would give this court jurisdiction over his appeal. See 28 U.S.C. § 1295. Thus, this appeal must be dismissed.
Accordingly,
IT IS ORDERED THAT:
The appeal is dismissed for lack of jurisdiction.